Title: From James Madison to George Washington, 8 March 1789
From: Madison, James
To: Washington, George


Dear Sir
Philada. March 8th. 1789
We arrived here yesterday evening where we have met with Mr. Dawson just from New York. When he left it, 18 Representatives and 8 Senators had assembled. It is not certain when the deficiences will [be] made up. The most favorable conjectures postpone it to Monday Sev’-night. The members attending are cheifly from the Eastward. I do not learn that a single member except Mr. White is from a State South of Pennsylva., unless indeed Dr. Tucker is to be included in the exception. The N. Jersey Reps. are not yet announced. Mr. Clarke it is supposed will be one. Mr. Cadwallader, Mr. Boudinot, and Mr. Skureman, are talked of as the others.
I find that the communication made you from Kentuckey corresponds with an official letter to Congs. from Govr. St Clair, which speaks of the same emissary, and the same errand. Notice has been transmitted of the affair to the Executive of Virga. in order that regular steps may be taken, if sufficient ground be afforded, for apprehending the incendiary. The project of G. M——n for establishing a Colony beyond the Mississippi is also going on. It is the opinion of Mr. Brown, as explained to Mr. Griffin, that emigrations to the Spanish territory will be enticed from Kentucky, as rapidly, as the allurements of the latter place, have obtained them from the Atlantic States. All these circumstances point out the conduct which the New Govt. ought to pursue with regard to the Western Country & Spain.
I dropped you a few lines from Baltimore mentioning the unanimity of the Electoral Votes of S. Carola. & Georgia for a Presid & the manner in which the Secondary votes were disposed of. I am Dr. Sir Yr. truly Affecte
Js. Madison Jr
